COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-462-CR
  
  
ROBERT 
DONNELL DAVIS, JR.                                                APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
September 15, 2004, Robert Donnell Davis, Jr. filed a pro se Appeal Affidavit 
urging the chief justice of this court to commence a court of inquiry concerning 
criminal trespass charges pending against Appellant.  On September 30, 
2004, we notified Appellant of our concern that this court may not have 
jurisdiction because courts of inquiry are to be conducted by district judges, 
not appellate court judges2 and no final, appealable 
judgment or order has been entered in the trial court.3  
We also notified Appellant that this appeal would be dismissed unless Appellant 
or any party desiring to continue the appeal filed a response showing grounds 
for continuing the appeal.4  No response has 
been filed.  Therefore, for the reasons stated above, we dismiss this 
appeal for want of jurisdiction.5

  
  
                                                                  ANNE 
GARDNER
                                                                  JUSTICE
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
November 18, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. Code Crim. Proc. Ann. 
art. 52.01 (Vernon Supp. 2004-05).
3.  
See Bridle v. State, 16 S.W.3d 906, 907 (Tex. App.—Fort Worth 2000, no 
pet.).  Appellant’s criminal trespassing case was set for trial September 
30, 2004.
4.  
See Tex. R. App. P. 
42.3(a), 44.3.
5.  
See id.